DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 1/6/22.
Claims 8-9 and 19-20 were canceled.
Claims 1-7, 10-18, 21-22 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/6/22 has been entered.

Response to Arguments
Applicant’s arguments, see Page 7-9, filed amendment to claim 1 and 12, with respect to the rejection(s) of claim(s) 1 and 12  under 35 U.S.C. 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KENJI (JP2015162019A) and Li (US20160188276A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-7, 10-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm (US PG Pub 20170300216) in view of Akita (US PG Pub 20090132161) further in view of Operowsky (20080297488A1), KENJI (JP2015162019A) and Li (US20160188276A1). 

	In regards to claim 1, Helm teaches an apparatus for controlling multimedia of a vehicle, the apparatus comprising:
	a display configured to display a route guiding screen(Helm: Fig. 2-3 and 5); and
	a controller configured to, when a content function is activated in a state that the route guiding screen is displayed(Helm: Fig. 2-3 & 5-6; Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”; Para 22 “NAV system 20 may also allow a user to select a full screen mode when it is desired to have more detailed information or when only a single system/feature is active.”; i.e. When only the route guiding function is activated, the screen would only show the  route guiding function as shown in Fig. 5. The music function can be activated therefore entering mixed display mode Fig. 2):
	display a content screen by switching from the route guiding screen to the content screen(Helm: Fig. 2 & 6; Para 23 “NAV system 20 is operable to automatically switch to a full screen mode upon the occurrence of predetermined system conditions. The automatic switch may be selected by the user or may be hard programmed into NAV system 20.”; Para 23 “The music , and
	return back from the content screen to the route guiding screen at a time point by which a screen switching period of time has elapsed (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed), 
	wherein the screen switching [[period of time]] is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, [[a number of texts on the content screen]], road event information on a route to the destination, [[or information on a control camera on the route ]](Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”; i.e. the switching of the screen from full screen mode to mixed screen mode encompasses return back from the content screen to the route guiding screen; Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: (1) number of traffic lanes; (2) vehicle or road speed; (3) (5) amount of traffic; (6) proximity to the maneuver; (7) time of any voice prompt; (8) time of day and location; and/or (9) the existence of a geofence”; Para 24 “The parameters and their associated values may be based on providing additional information (full screen mode) when it is believed the additional information will aid in the successful completion of the maneuver”)
Yet Helm does not explicitly teach the screen switching period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, the number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route, and 
when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time. 
However, in the same field of endeavor, Akita teaches the screen switching period of time is calculated (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of Helm with the feature of the screen switching period of time is calculated disclosed by Akita. One would be motivated to do so for the benefit of “the user can comprehend the direction for the vehicle to travel from the guide target intersection on the route” (Akita: Para 2).
period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, a number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route, and 
when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time. 
However, in the same field of endeavor, Operowsky teaches period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, [[a distance from a starting point, a distance remaining to a destination, a number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route]] (Operowsky: Para 10 “It would also be desirable to have a system where the driver receives multiple advisory alerts or warnings of an upcoming turn at different distances from the turn and it would be desirable if the advance notice was related to the speed at which the vehicle is approaching the turn. That is, an indication of a turn 100 feet in advance may be adequate where the vehicle is traveling 5 miles per hour (or about 7 feet per second), but an indication of the turn 100 feet in advance of the turn while the vehicle is traveling 70 miles per hour allows only a one second advance notice before the turn, while turning may require more than the second just to decelerate. Accordingly, it would be desirable to provide a notice of a turn at one or more relatively fixed time intervals before the turn (perhaps 15 seconds and 5 seconds before) rather than a predetermined distance before the turn, rather than a fixed distance before a turn. Since the use of location alone provides only the distance, it is necessary to combine the location information with speed information to provide an alert which is based on calculated time to the turn, but this is accomplished using speed information. Speed information can be calculated from past geographic positions or can be obtained from a connection to the vehicle (the speedometer or changes in the odometer)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of Helm and Akita with the feature of period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed disclosed by Operowsky. One would be motivated to do so for the benefit of “receives multiple advisory alerts or warnings of an upcoming turn at different distances from the turn and it would be desirable if the advance notice was related to the speed at which the vehicle is approaching the turn.” (Operowsky: Para 10).
Yet the combination of Helm, Akita, and Operowsky does not explicitly teach when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.
However, in the same field of endeavor, KENJI teaches the calculated screen switching period of time is smaller than a preset period of time (KENJI: Para 127 “when the summary information is displayed as the summary text as shown in FIG. 10, the display is canceled when a predetermined condition such as a certain time elapses after displaying the summary information is satisfied”; Para 138 “if the stop time is smaller than a predetermined threshold value, the display time Tp may be shortened, and if the stop time is longer than the predetermined threshold value, the display time Tp may be lengthened.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of the combination of 
Yet the combination of Helm, Akita, Operowsky and KENJI does not explicitly teach when the number of texts on the content screen is equal to or less than a specific number.
However, in the same field of endeavor, Li teaches when the number of texts on the content screen is equal to or less than a specific number (Li: Para 41 “the processing device 11 is able to control the first display device 1 and the second display device 2 to switch the display content in response to the operation data. Hence, the processing device 11 according to the embodiment may control the first display device 1 in the black screen state to switch from displaying the first content, which is the empty content, to displaying the third content, which is different from the empty content and includes characters or image data”; i.e. empty content encompasses the number of texts on the content screen is equal to or less than a specific number),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of the combination of Helm, Akita, Operowsky and KENJI with the feature of when the number of texts on the content screen is equal to or less than a specific number disclosed by Li. One would be motivated to do so for the benefit of “switch the display content in response to the operation data” (Li Para 41).

In regards to claim 2, the combination of Helm, Akita, Operowsky, KENJI and Li teaches the apparatus of claim 1, and Helm further teaches the route guiding screen (Helm: Fig. 5) includes: at least one of information on a route to a destination or map information (Helm: 

In regards to claim 3, the combination of Helm, Akita, Operowsky, KENJI and Li  teaches the apparatus of claim 1, and Helm further teaches the content screen (Helm: Fig. 6) includes: at least one of audio information or video information (Helm: Para 19 “operational information related to the music system, more particularly the radio system, is displayed in first display area 50”; Para 22 “full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

In regards to claim 4, the combination of Helm, Akita, Operowsky, KENJI and Li  teaches the apparatus of claim 1, and Helm further teaches the controller controls the display to display the content screen based on a non-switching manner, when a screen switching manner is not set up (Helm: Para 22 “when NAV system 20 is actively using only a music function a full screen mode showing detailed information about the music feature may be displayed, as shown in FIG. 6 which is an exemplary full screen mode radio display”)

In regards to claim 5, the combination of Helm, Akita, Operowsky, KENJI and Li  teaches the apparatus of claim 1, and Helm further teaches the controller controls the display to perform a display operation by switching from the content screen to the route guiding screen (Helm: Para 22 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions”), based on an active screen switching manner or a fixing screen switching manner, when a screen switching manner is set up (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”; Para 23 “in one or more arrangements, some of the predetermined system conditions may be hard programmed such that they are not user selectable and, rather, happen automatically”)

	In regards to claim 6, the combination of Helm, Akita, Operowsky, KENJI and Li teaches the apparatus of claim 5, and Helm further teaches the fixing screen switching manner includes: a manner of switching from the content screen to the route guiding screen when a preset period of time elapses (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed).


In regards to claim 7, the combination of Helm, Akita, Operowsky, KENJI and Li teaches the apparatus of claim 6, and Helm further teaches the active screen switching manner includes: a manner of switching from the content screen to the route guiding screen at a time point before the preset period of time elapses (Helm: Para 24 “the occurrence of predetermined conditions associated with the route guidance system may cause the automatic switching to full screen mode from a mixed display mode. For example, when the route guidance system is active it may be desirable to provide additional information about an upcoming maneuver and utilize the 

In regards to claim 10, the combination of Helm, Akita, Operowsky, KENJI and Li  teaches the apparatus of claim 7, and Akita further teaches the controller calculates the screen switching period of time  in a second manner (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”), while Helm further teaches the controller calculates the screen switching [[period of time]] in a second manner, when a history of driving on a route exceeds a reference number of times (Helm: Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: … (9) the existence of a geofence” Para 28 “The geofence area may be based on the particular driving history of the vehicle on which NAV system 20 is being utilized. For example, if the vehicle travels (or has traveled) a particular route frequently it may be assumed that the driver knows that route (and the associated maneuvers) well and NAV system 20 may define that route as a geofence area. The familiarity of the driver with that route and the maneuvers may allow the driver to rely on the voice prompts for the guidance and the mixed display mode. The switching to a full screen mode may not provide any additional value.”; Para 28 “The frequency required for a route to become a geofence area, by way of example, may be based on the number of times that maneuver has been performed and/or the frequency (number of times in a particular time frame) at which that maneuver is performed”).

claim 11, the combination of Helm, Akita, Operowsky, KENJI and Li  teaches the apparatus of claim 10, and Akita further teaches the second manner includes: a manner of calculating the screen switching period of time (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”)  based on [[one of the road event information on the route]] or the information on the control camera on the route (Akita: Para 126 “for example, a truck approaches the vehicle in the forward direction of the vehicle whereby the degree of blocking caused by an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle exceeds a threshold, as for the degree of blocking caused by an obstacle such as a forward vehicle in the photographed image of the captured forward direction of the vehicle, the state determination section 11 determines “Map Priority” (see FIG. 14B) Consequently, since one of the determination results becomes “Map Priority”, the guide display control section 12 controls the map guide image to be displayed by priority in step S17. As a result, the guide image displayed in the display section 5 is automatically switched, by priority, to the map guide image generated by the map guide generation section 8”), while Helm further teaches a manner of calculating the screen switching [[period of time]] based on [[one of]] road event information on the route (Helm: Para 23 “the user can select to have NAV system 20 automatically switch to full screen mode by checking the associated box for an upcoming intersection guidance 96, a song change 98, a traffic event notification 100 and a weather event notification 102”).

Regarding claim 12, Helm teaches a method for controlling multimedia of a vehicle, the method comprising steps of: 
generating, by a controller, a route based on an input of a destination (Helm: Fig.5;   Para 18 “The interface controls may be utilized to allow access and control over the various systems/functions controlled by NAV system 20. The various systems or functions may include route navigation, music, telephone, weather alerts, comfort, and convenience by way of example”; i.e. the route navigation function by NAV system presented in Fig.5 indicate route guidance to a destination)
	when a content function is activated in a state that the route guiding screen is displayed (Helm: Fig. 2-3 & 5-6; Para 22 “when NAV system 20 is actively using a music function and a map display has been requested, NAV system 20 may have a mixed display mode with two main display areas as shown in FIG. 2.”; Para 22 “NAV system 20 may also allow a user to select a full screen mode when it is desired to have more detailed information or when only a single system/feature is active.”; i.e. When only the route guiding function is activated, the screen would only show the  route guiding function as shown in Fig. 5. The music function can be activated therefore entering mixed display mode Fig. 2): 
 	displaying the content screen by switching from the route guiding screen to the content screen(Helm: Fig. 2 & 6; Para 23 “NAV system 20 is operable to automatically switch to a full screen mode upon the occurrence of predetermined system conditions. The automatic switch may be selected by the user or may be hard programmed into NAV system 20.”; Para 23 “The music system may use the following predetermined conditions to cause automatic switching from mixed display mode to full screen mode: (1) a new song is being played; (2) a new radio station has been selected; and/or (3) a new music source has been selected.”; i.e. switching from mixed display Fig. 2 to full display with content screen only Fig. 6 encompasses display the content screen by switching from the route guiding screen to the content screen), and
	 return back from the content screen to the route guiding screen at a time point by which a screen switching period of time has elapsed (Helm: Para 30 “the music system the switch to full screen mode may last for a predetermined time period and then return to the previous display mode. The predetermined time period for the music system switch may be three seconds, by way of example”; i.e. previous display mode would include the route guiding screen being displayed), 
	wherein the screen switching [[period of time]] is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, [[a number of texts on the content screen]], road event information on a route to the destination, [[or information on a control camera on the route ]](Helm: Para 15 “The NAV system may allow the user to select an automatic switching from a mixed display mode to a full display mode upon the occurrence of predetermined system conditions. The full display mode may be temporary and automatically return back to the previous display mode or may require a user acknowledgement prior to returning back to the previous display mode”; i.e. the switching of the screen from full screen mode to mixed screen mode encompasses return back from the content screen to the route guiding screen; Para 24 “The parameters that determine when to perform the automatic switch to display information about an upcoming maneuver may include: (1) number of traffic lanes; (2) vehicle or road speed; (3) complexity of the maneuver; (4) number of maneuvers required within a certain period of time or distance; (5) amount of traffic; (6) proximity to the maneuver; (7) time of any voice prompt; (8) time of day and location; and/or (9) the existence of a geofence”; Para 24 “The parameters and their associated values may be based on providing additional information (full screen mode) when it is believed the additional information will aid in the successful completion of the maneuver”)
the screen switching period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, the number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route, and 
when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.
However, in the same field of endeavor, Akita teaches the screen switching period of time is calculated (Akita: Para 138 “calculate the elapsed time since the guide image has switched last time, and can control, based on the calculated elapsed time, whether or not the guide image being displayed by priority is to switch”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of Helm with the feature of the screen switching period of time is calculated disclosed by Akita. One would be motivated to do so for the benefit of “the user can comprehend the direction for the vehicle to travel from the guide target intersection on the route” (Akita: Para 2).
Yet the combination of Helm and Akita does not explicitly teach period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, a distance from a starting point, a distance remaining to a destination, the number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route, and
when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.
However, in the same field of endeavor, Operowsky teaches period of time is calculated, in a first manner, based on one of a distance remaining until turn by turn (TBT) guidance, a vehicle speed, [[a distance from a starting point, a distance remaining to a destination, a number of texts on the content screen, road event information on a route to the destination, or information on a control camera on the route]] (Operowsky: Para 10 “It would also be desirable to have a system where the driver receives multiple advisory alerts or warnings of an upcoming turn at different distances from the turn and it would be desirable if the advance notice was related to the speed at which the vehicle is approaching the turn. That is, an indication of a turn 100 feet in advance may be adequate where the vehicle is traveling 5 miles per hour (or about 7 feet per second), but an indication of the turn 100 feet in advance of the turn while the vehicle is traveling 70 miles per hour allows only a one second advance notice before the turn, while turning may require more than the second just to decelerate. Accordingly, it would be desirable to provide a notice of a turn at one or more relatively fixed time intervals before the turn (perhaps 15 seconds and 5 seconds before) rather than a predetermined distance before the turn, rather than a fixed distance before a turn. Since the use of location alone provides only the distance, it is necessary to combine the location information with speed information to provide an alert which is based on calculated time to the turn, but this is accomplished using speed information. Speed information can be calculated from past geographic positions or can be obtained from a connection to the vehicle (the speedometer or changes in the odometer)”)

Yet the combination of Helm, Akita, and Operowsky does not explicitly teach when the number of texts on the content screen is equal to or less than a specific number, the calculated screen switching period of time is smaller than a preset period of time.
However, in the same field of endeavor, KENJI teaches the calculated screen switching period of time is smaller than a preset period of time (KENJI: Para 127 “when the summary information is displayed as the summary text as shown in FIG. 10, the display is canceled when a predetermined condition such as a certain time elapses after displaying the summary information is satisfied”; Para 138 “if the stop time is smaller than a predetermined threshold value, the display time Tp may be shortened, and if the stop time is longer than the predetermined threshold value, the display time Tp may be lengthened.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of the combination of Helm, Akita, and Operowsky with the feature of the calculated screen switching period of time is smaller than a preset period of time disclosed by KENJI. One would be motivated to do so for the benefit of “display the recall information according to the limited stop time” (KENJI: Para 140).
 when the number of texts on the content screen is equal to or less than a specific number.
However, in the same field of endeavor, Li teaches when the number of texts on the content screen is equal to or less than a specific number (Li: Para 41 “the processing device 11 is able to control the first display device 1 and the second display device 2 to switch the display content in response to the operation data. Hence, the processing device 11 according to the embodiment may control the first display device 1 in the black screen state to switch from displaying the first content, which is the empty content, to displaying the third content, which is different from the empty content and includes characters or image data”; i.e. empty content encompasses the number of texts on the content screen is equal to or less than a specific number),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify an apparatus for controlling multimedia of a vehicle of the combination of Helm, Akita, Operowsky and KENJI with the feature of when the number of texts on the content screen is equal to or less than a specific number disclosed by Li. One would be motivated to do so for the benefit of “switch the display content in response to the operation data” (Li Para 41).

As per claim 13, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 14, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

claim 15, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 16, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 17, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 18, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 21, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

As per claim 22, it recites a method for controlling multimedia of a vehicle having limitations similar to those of claim 11 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668